DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 11 of the remarks, filed July 23, 2021, with respect to claims 21-23 have been fully considered and are persuasive.  The 35 U.S.C. § 112(b) of claims 21-23 has been withdrawn. 
Applicant’s arguments with respect to claims 1-21 have been considered but are moot because the new ground of rejection does not rely on the interpretation of the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, current rejection, necessitated by the amendment to the claims, is based on a different embodiment of the previously applied reference. In the current rejection, Reuter discloses wherein, when configured for operation in the master mode, transceivers 310-340 internally generate a LO signal (see [0049]-[0051]). Therefore, Reuter discloses a local oscillator for each of the transceivers 310-340. The examiner therefore maintains that Reuter discloses all the limitations of independent claims 1, 12, 16, and 21.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-10, and 12-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Reuter 20190204846.
Regarding claim 1, Reuter discloses a radar system (100, 300, see figs. 1 and 2, [0037], [0045]) comprising:
a passive coupler arrangement (200b, see fig. 1, [0039]), and a plurality of radar chips including a first radar chip, a second radar chip, and a third radar chip (110-140, 310-340, see figs. 1 and 2, [0037], [0045], [0049]), wherein the plurality of radar chips comprise external radio-frequency (RF) contacts (200a, 200c, 400a, 400c, see figs. 1 and 2, [0039], [0049], [0051]), 
wherein each of the plurality radar chip comprise a local oscillator designed to generate an RF oscillator signal at least in a switched-on state (transceivers 310-340 are configurable for operation in the master mode. When operating in the master mode, the transceivers are configured to use an internally generated LO signal (~local oscillator), see figs. 1 and 2, [0049], [0051]), and 
wherein the external RF contacts of the it radar chips are coupled via the coupler arrangement in such a way to permit, in a first operating mode, the RF oscillator signal 
	Regarding claim 3 as applied to claim 1, Reuter further discloses the radar system as claimed in claim 1 wherein each radar chip of the second chip and third radar chip comprises an external RF contact, of the external RF contacts, that is configurable both as an output port to provide the RF oscillator signal generated in a respective radar chip, of the second radar chip and the third radar chip, and as an input port to receive another RF oscillator signal generated by a different radar chip of the second radar chip and third radar chip (transceivers 310-340 are configurable for operation in the master mode. When operating in the master mode, the transceivers are configured to use an internally generated LO signal (~local oscillator); 200a, 200c, 400a, 400c, see figs. 1 and 2, [0039], [0049]-[0051]).
	Regarding claim 4 as applied to claim 1, Reuter further discloses a system controller, which is coupled to a configuration input of the plurality of radar chips and is designed to transfer configuration data to the plurality of radar chips (150,350, see figs. 1 and 3, [0043], [0052], [0055]).
	Regarding claim 5 as applied to claim 1, Reuter further discloses wherein the plurality of radar chips are designed to operate in a master mode or in a slave mode depending on the configuration data received from the-3-PATENT system controller, 

	Regarding claim 6 as applied to claim 5, Reuter further discloses wherein, in the first operating mode, the first radar chip is configured for the master mode and the second radar chip and the third radar chip are configured for the slave mode (common LO signal from master IC to slave ICs, see figs. 1 and 2, [0039], [0050]).  
	Regarding claim 7 as applied to claim 5, Reuter further discloses wherein in the second operating mode the local oscillator of the first radar chip is deactivated, the second radar chip is configured for the master mode and the third radar chip is configured for the slave mode (any of the slave ICs are reconfigurable as the master IC and transmit the local LO signal, when a fault is detected in master IC, see figs. 1 and 2, [0039], [0050]-[0051], [0054]-[0055]).  
	Regarding claim 8 as applied to claim 5, Reuter further discloses wherein the system controller is configured to:
detect whether a particular radar chip, of the first radar chip, the second radar chip, and the third radar chip, operating in the master mode is operating properly, and 
if the particular radar chip operating in the master mode is not operating properly, reconfigure the radar system, such that the local oscillator of the particular radar chip is deactivated and another particular radar chip, of the first radar chip, second radar chip, 
	Regarding claim 9 as applied to claim 1, Reuter further discloses wherein the system controller is further configured to receive, from the first radar chip , the second radar chip, or the third radar chip, a status signal indicating whether the radar chip is operating properly (see [0054]-[0055]).  
	Regarding claim 10 as applied to claim 1, Reuter further discloses wherein the radar designed to carry out a self-test in order to test whether the first radar chip, the second radar chip, or the third radar chip is operating properly, and wherein the status signal depends on a result of the self-test (see [0054]-[0055]).  
	Regarding claim 12, Reuter discloses a method for operating a radar system (100, 300, see figs. 1 and 2, [0037], [0045]) comprising at least three radar chips that each comprise a local oscillator (transceivers 310-340 are configurable for operation in the master mode. When operating in the master mode, the transceivers are configured to use an internally generated LO signal (~local oscillator), see figs. 1 and 2, [0049], [0051]), wherein, a radar chip of the at least three radar chips is operated in a master mode in which the radar chip generates a radio-frequency (RF) -5-PATENT Attorney Docket No. 0096-0169oscillator signal that is transferred to other radar chips of the at least three radar chips, which are operated in a slave mode (common LO signal from master IC to slave ICs, see figs. 1 and 2, [0039], [0050]), the method comprises: 

if the radar chip operated in the master mode is not operating properly, reconfiguring the radar system, wherein another radar chip of the other radar chips and previously operated in the slave mode is operated in the master mode, such that the other radar chip generates the RF oscillator signal that is transferred to the other radar chips (any of the slave ICs are reconfigurable as the master IC, see figs. 1 and 2, [0039], [0050]-[0051], [0054]-[0055]).  
	Regarding claim 13 as applied to claim 12, Reuter further discloses wherein the at least three radar chips comprise an external RF contacts coupled to a coupler arrangement, to output and/or receive the RF oscillator signal (200a, 200b, 200c, 400a, 400c, see figs. 1 and 2, [0039], [0049], [0051])
	Regarding claim 14 as applied to claim 12, Reuter further discloses wherein the reconfiguring comprises: transmitting configuration data from a system controller to the radar chips (see [0055]-[0056]).  
	Regarding claim 15 as applied to claim 12, Reuter further discloses wherein the detecting whether the radar chip operated in the master mode is -6-PATENToperating properly comprises: carrying out a self-test, using the radar chip, to determine whether the radar chip is operating properly; and generating status signal based on a result of the self-test (see [0054]-[0055]).  
	Regarding claim 16, Reuter discloses a radar system (100, 300, see figs. 1 and 2, [0037], [0045]) comprising: a plurality of radar chips including a first radar chip, a 
wherein the plurality of radar chips comprise external radio-frequency (RF) contacts (200c, 400c, see figs. 1 and 2, [0039], [0049]), 
wherein each of the plurality of radar chips comprises a local oscillator designed to generate an RF oscillator signal (transceivers 310-340 are configurable for operation in the master mode. When operating in the master mode, the transceivers are configured to use an internally generated LO signal (~local oscillator), see figs. 1 and 2, [0049], [0051]), and 
wherein the external RF contacts of the plurality of radar chips are couplable in such a way to permit, in a first operating mode, the RF oscillator signal to be generated by the first radar chip and transferred to the second radar chip and to the third radar chip (common LO signal from master IC to slave ICs, see figs. 1 and 2, [0039], [0050]), and to permit, in a second operating mode in which the first radar chip is configured as inactive, the RF oscillator signal to be generated by the second radar chip and transferred to the third radar chip (any of the slave ICs are reconfigurable as the master IC and transmit the local LO signal, when a fault is detected in master IC, see figs. 1 and 2, [0039], [0050]-[0051], [0054]-[0055]).
	Regarding claim 17 as applied to claim 16, Reuter further discloses wherein in the first operating mode a line length for transferring -7-PATENTthe RF oscillator signal from the first radar chip to the second and third radar is different (see figs. 1 and 3, [0038], [0049]).
claim 18 as applied to claim 16, Reuter further discloses wherein in the first operating mode a line length for transferring the RF oscillator signal from the first radar chip to the second radar chip and the third radar is identical (see fig. 3, [0050]-[0051], [0055]).  
	Regarding claim 19 as applied to claim 18, Reuter further discloses wherein in the second operating mode the line length for transferring the RF oscillator signal from the second radar chip back to itself and to the third radar chip is identical (see fig. 3, [0050]-[0051], [0055]).  
	Regarding claim 20 as applied to claim 16, Reuter further discloses wherein the first radar chip comprises a first external RF contact, of the external RF contacts, comprising a first RF output port, 
wherein the second radar chip comprises a second external RF contact, of the external RF contacts, a first RF input port and second an RF output port, 
wherein the third radar chip comprises a third external RF contact comprising a second RF input port, and 
wherein the first RF output port, of the first radar chip, is coupled to the second RF input port, of the second radar chip, and first RF port, of the second radar chip, is coupled to the second RF input port of the third radar chip (transceivers 310-340 are configurable for operation in the master mode. When operating in the master mode, the transceivers are configured to use an internally generated LO signal (~local oscillator) connected to the other transceivers that are the slave transceivers, see figs. 1 and 2, [0049], [0051]). -8-PATENT 
Regarding claim 21, Reuter discloses a radar system (100, 300, see figs. 1 and 2, [0037], [0045]) comprising a first subsystem comprising a first radar chip and a second radar chip (110-140, 310-340, see figs. 1 and 2, [0037], [0045], [0049]); and 
a second subsystem comprising a third radar chip and a fourth radar chip (110-140, 310-340, see figs. 1 and 2, [0037], [0045], [0049]); 
wherein the second radar chip of the first subsystem is configured, in a first operating mode, either to:
generate a radio-frequency (RF) oscillator signal generated from a first local oscillator, associated with the second radar chip, and output the RF oscillator signal at an RF output (transceivers 310-340 are configurable for operation in the master mode. When operating in the master mode, the transceivers are configured to use an internally generated LO signal (~local oscillator), see figs. 1 and 2, [0049], [0051]), or 
to output a second RF oscillator signal generated and received from a another oscillator of the first radar chip of the first subsystem at the RF output, 
wherein the third radar chip of the second subsystem is configured, in the first operating mode, to receive the RF oscillator signal output by the second radar chip at an RF input (common LO signal from master IC to slave ICs, when the second IC is configured as the master IC, see figs. 1 and 2, [0037], [0039], [0050], [0051]), and
wherein the third radar chip of the second subsystem is further configured, in a second operating mode, either to:
generate a further RF oscillator signal (any of the slave ICs are reconfigurable as the master IC, see figs. 1 and 2, [0039], [0050]-[0051], [0055]), or 

	Regarding claim 22 as applied to claim 21, Reuter further discloses wherein, in the first operating mode, both the first subsystem and the second subsystem use the RF oscillator signal generated by a radar chip in the first subsystem and, in the second operating mode, the first subsystem and the second subsystem use different RF oscillator signals (transceivers 310-340 are configurable for operation in the master mode. When operating in the master mode, the transceivers are configured to use an internally generated LO signal (~local oscillator), see figs. 1 and 2, [0049], [0051]).
	Regarding claim 23 as applied to claim 22, Reuter further discloses wherein both the first subsystem and in the second subsystem comprise arranged receiving channels for connecting receiving antennas and transmitting channels for connecting transmitting antennas ([0003], [0023], [0037], [0039], [0045], [0062]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Reuter 20190204846.
Regarding claim 2 as applied to claim 1, Reuter discloses the claimed invention except -2-PATENTwherein the coupler arrangement comprises one or more passive bidirectional couplers or wherein the coupler arrangement comprises one or more passive bidirectional couplers and one or more circulators. It would have been obvious to one having ordinary skill in the art at the at invention was made to use a passive 
Regarding claim 11 as applied to claim 1, Reuter discloses the claimed invention except wherein the radar chips are connected to the coupler arrangement in a star circuit.  It would have been obvious of design choice to one having ordinary skill in the art at the at invention was made to use a coupler with a star circuit arrangement instead of a power splitter/divider since these two (power splitter/divider and star circuit arrangement) are equivalent in their use as passive devices used in radio technology to enable signal transmission from one circuit to another circuit, and the selection of these known equivalents to direct signal from one circuit to another would be within the level of ordinary skill in the art.
Allowable Subject Matter
Claims 24 and 25 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 24 and 25 are allowed for the reasons indicated in the office action mailed May 12, 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUMIDE AJIBADE AKONAI/Primary Examiner, Art Unit 3648